Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1-19 are allowable. Claims 7-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species a-c, as set forth in the Office action mailed on 4/18/22, is hereby withdrawn and claims 7-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-19 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is (US Pub. No. 2017/0326656) to Saji et al. 
Saji discloses a toolholder, comprising: a body extending along a longitudinal axis and having a forward end; a pocket extending into the forward end, wherein the pocket has a first side wall, a second side wall and a bottom floor (4) for accommodating the cutting insert and, wherein the first and second side walls intersect to define a pocket corner (figure 4); and a support pad protruding from each of the first and second side walls of the pocket, wherein one support pad includes a first planar wall (5b) extending entirely across a length (L) of the support pad, and the other support pad includes a first planar walls (5a3) and a second planar wall (5a2) (figure 4) whereby the second, planar wall (5a2) is slanted at an angle (figure 5). Saji’s tool holder accommodates two different inserts (11, 21) within the same pocket, wherein when a first cutting insert (11) is seated in the pocket, one side 14 contacts 5b in its entirety while the other side 14 makes contact with only 5a2 (no contact is made with 5a3) (figure 12) and when a second cutting insert (21) is seated in the same pocket, one side contacts 5a1 only (and no other contacts are made (figure 16). 
Suffice it to say, the patent to Saji does not disclose the support pad configurations, as claimed in independent claim 1. Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Saji and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        6/18/22